EXHIBIT 10-5




CHEMED CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN
 AS AMENDED JULY 9, 2009


 
ARTICLE I
ESTABLISHMENT OF PLAN
 
As of the Effective Date, the Company (as such term is hereinafter defined)
hereby establishes the Chemed Corporation Change in Control Severance Plan, as
set forth in this document.
 
 
ARTICLE II
PURPOSE
 
Chemed Corporation, by means of this Change in Control Severance Plan, desires
to provide Participants (as such term is hereinafter defined) with certain
severance protections in the event of a Change in Control of the Company (as
both terms are hereinafter defined) in order to minimize the personal financial
concerns and to promote the best interests of the Company and any successor.
 
 
ARTICLE III
DEFINITIONS
 
As used herein, the following words and phrases shall have meanings set forth
below (unless the context clearly indicates otherwise):


3.1           “Administrative Committee” shall mean the Compensation/Incentive
Committee of the Board of Directors or such other committee as determined by the
Board of Directors.
 
3.2           “Affiliate” shall mean an entity directly or indirectly controlled
by, controlling, or under common control with the Company.
 
3.3           “Annual Bonus” shall mean the average of the amounts of the
Participant’s bonuses under an Employer’s annual bonus plan paid or payable for
the last three full fiscal years prior to the Change in Control Date, or if more
favorable to the Participant, the Date of Termination.  The amount shall include
any annual bonus or portion thereof which has been earned but deferred, and in
the event that the Participant was not employed by an Employer for the whole of
a particular fiscal year and such amount received by the Participant was reduced
pro-rata to reflect this fact, the amount shall be annualized.
 
3.4           “Base Salary” shall mean the amount a Participant is entitled to
receive from an Employer in cash as wages or salary on an annualized basis in
consideration for his or her services, including any such amounts which may have
been deferred, but excluding all other elements of compensation such as, without
limitation, any bonus, commissions, overtime, health benefits, perquisites, and
incentive compensation.
 
3.5           “Beneficiary” shall mean those designated by the Participant, or
if not so designated:
 
(a)           with respect to a Participant who was married at the time of
death, his or her surviving spouse; and
 
 
(b)
with respect to a Participant who was not married at the time of death, the
legal representative of the Participant’s estate under the laws of the state of
the Participant’s domicile at the time of death.

 
3.6           “Board” shall mean the Board of Directors of the Company.
 
 
E-14

--------------------------------------------------------------------------------

 
 
3.7           “Cause” shall mean, with respect to a Participant’s termination of
employment: (a) the willful and repeated failure of the Participant to perform
substantially the Participant’s duties with an Employer (other than any such
failure resulting from incapacity due to physical or mental illness); (b) the
Participant’s conviction of, or plea of guilty or nolo contendere to, which
through lapse of time or otherwise is not subject to appeal, a felony which is
materially and demonstrably injurious to an Employer; or (c) the Participant’s
engagement in willful gross misconduct or gross negligence in connection with
his or her employment.
 
3.8           “Change in Control” shall mean the first to occur of any of the
following events after the Effective Date:
 
(a)           the direct or indirect acquisition by any person, corporation,
entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either the then outstanding capital stock of the
Company (“Outstanding Capital Stock”) or the combined voting power of the then
outstanding voting securities of the Company entitled to vote in the election of
members of the Board (“Outstanding Voting Securities”) in a single transaction
or series of transactions; provided, however, that the following acquisitions
shall not constitute a Change in Control:
 
(i)           an acquisition from the Company or an Affiliate;
 
(ii)           an acquisition by the Company or an Affiliate;
 
(iii)           an acquisition by an employee benefit plan or related trust
sponsored or maintained by the Company or an Affiliate; or
 
(iv)           an acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii), and (iii) of Subsection (c) of this Section
3.8;
 
(b)           Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided, however, that any individual becoming a Board member
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
Board members then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Board members or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;
 
(c)           the consummation of a reorganization, merger, consolidation, or
similar transaction to which the Company is a party (a “Business Combination”),
unless following such Business Combination: (i)  the Company is the surviving
corporation of such Business Combination, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan or related trust of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding capital stock or the combined voting power of
the then outstanding voting securities entitled to vote in the election of
members of the board, as the case may be, of the corporation resulting from such
Business Combination, except to the extent that such ownership existed prior to
such Business Combination; and (iii) individuals who were members of the
Incumbent Board constitute at least a majority of the members of the board of
the corporation resulting from such Business Combination;
 
(d)           the approval by the shareholders of the Company of a plan for the
complete liquidation or dissolution of the Company or the sale of all or
substantially all of the assets of the Company; or
 
(e)           any other transaction that the Administrative Committee deems to
be a Change in Control, which the Administrative Committee can deem to apply to
all Participants or only those Participants it selects.
 
3.9           “Change in Control Date” shall mean the date on which a Change in
Control occurs.
 
3.10           “Company” shall mean Chemed Corporation and any successor
thereto.
 
 
E-15

--------------------------------------------------------------------------------

 
 
3.11           “Date of Termination” shall mean the date on which a
Participant’s employment with all Employers terminates.
 
3.12           “Disability” shall mean, with respect to a Participant’s
termination of employment due to Disability: (a) a disability entitling the
Participant to long-term disability benefits under the applicable long-term
disability plan of the Company or an Affiliate or such other long-term
disability plan under which the Participant is entitled to long-term disability
benefits; or (b) if the Participant is not covered by such a plan, a physical or
mental condition or illness that renders a Participant totally and permanently
incapable of performing the Participant’s duties for the Company or an Affiliate
for a total of 180 days or more during any consecutive 12-month period.
 
3.13           “Effective Date” shall mean December 1, 2006.
 
3.14           “Employee” shall mean any full-time employee of an Employer.
 
3.15           “Employer” shall mean the Company or any of its Affiliates.
 
3.16           “Good Reason” shall mean, with respect to any Participant, the
occurrence of any of the following events after expiration of a 30 day cure
period afforded the Company to remedy any of the following events claimed by the
Participant following a Change in Control Date, or prior to a Change in Control
Date if any such events can be reasonably demonstrated to have occurred in
connection with, or in anticipation of, a Change in Control:
 
(a)           a material diminution in the nature and scope of the Participant’s
responsibilities, authorities, powers, functions, or duties from the most
significant of those responsibilities, authorities, powers, functions, or duties
exercised by, and assigned to, the Participant at any time during the 120-day
period prior to the Change in Control Date, other than an isolated,
insubstantial, and inadvertent action not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Participant;
 
(b)           a material reduction in the Participant’s Base Salary below the
Required Base Salary, other than an isolated, insubstantial, and inadvertent
reduction not occurring in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Participant;
 
(c)           a material reduction in bonus under any current or subsequent
annual bonus plan available to the Participant below the average of the
Participant’s bonuses under an Employer’s annual bonus plan for the last three
full fiscal years prior to the Change in Control Date;
 
(d)           a material reduction in equity-based or other long-term incentive
compensation opportunity below that in effect for the Participant during the
120-day period prior to the Change in Control Date;
 
(e)           a material reduction in the aggregate level of employee benefits
offered to the Participant in comparison to the most favorable of such employee
benefit programs and arrangements in effect for the Participant during the
120-day period prior to the Change in Control Date, other than any
across-the-board reduction applicable to all Employees and other than an
isolated, insubstantial, and inadvertent reduction not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Participant; or
 
(f)           a change at the request of an Employer in the Participant’s
principal work location to a work location that is more than 50 miles from any
location where the Participant was based during the 120-day period prior to the
Change in Control Date, or an Employer’s requiring the Participant to travel on
Employer business to a substantially greater extent than required during the
120-day period prior to the Change in Control Date; or
 
(g)           receipt of notice of Company’s intention to cancel or not renew
any employment agreement of a Tier 1 Participant during the first year following
a Change in Control.
 
3.17           “Participant” shall mean an Employee who is designated in
Appendix A hereto to participate in the Plan or who may be added to such
appendix from time to time by the Administrative Committee.
 
3.18           “Plan” shall mean the Chemed Corporation Change in Control
Severance Plan.
 
 
E-16

--------------------------------------------------------------------------------

 
 
3.19           “Required Base Salary” shall mean, with respect to any
Participant, the higher
 
of: (a) the Participant’s highest Base Salary as in effect during the 120-day
period prior to the Change in Control Date; and (b) the Participant’s highest
Base Salary in effect at any time
 
thereafter.
 
3.20           “Severance Benefits” shall mean the payments and benefits
provided in
 
accordance with Section 6.2 of the Plan.
 
3.21           “Severance Period” shall mean a period beginning on the Date of
Termination with a duration in years equal to the severance multiple the
Participant is entitled to receive under Section 6.2(a).
 
 
ARTICLE IV
ADMINISTRATION
 
4.1           Administration.  Subject to the express provisions of the Plan,
the Administrative Committee shall have the authority to interpret the Plan, to
prescribe, amend, and rescind rules and regulations relating to it, and to make
all other determinations deemed necessary or advisable for the administration of
the Plan.  The determinations of the Administrative Committee pursuant to its
authority under the Plan shall be conclusive and binding.
 
 
ARTICLE V
DURATION OF PARTICIPATION
 
5.1           Duration of Participation.  A Participant shall cease to be a
Participant in the Plan when he or she no longer is an Employee of any
Employer.  Notwithstanding the foregoing, a Participant who is entitled, as a
result of ceasing to be an Employee of an Employer, to receipt of Severance
Benefits or any other amounts under the Plan shall remain a Participant in the
Plan until the full amount of the Severance Benefits and any other amounts
payable under the Plan have been paid to the Participant.
 
 
ARTICLE VI
SEVERANCE BENEFITS
 
6.1           Right to Severance Benefits.
 
(a)           Terminations Which Give Rise to Severance Benefits.  A Participant
shall be entitled to receive Severance Benefits as provided in Section 6.2, if a
Change in Control has occurred and the Participant’s employment with an Employer
is terminated under the following circumstances:  (i) by action of the Employer,
unless the termination is for Cause; or (ii) by action of the Participant within
90 days after the occurrence of an event constituting Good Reason; provided, in
either event, that (x) such termination occurs after such Change in Control and
on or before the second anniversary thereof, or (y) the termination described in
clause (i) above or the event constituting Good Reason giving rise to the
termination described in clause (ii) above, as applicable, occurs before such
Change in Control but the Participant can reasonably demonstrate that such
termination or event, as applicable, occurred in connection with, or in
anticipation of, a Change in Control.  Severance Benefits or any other amounts
otherwise payable to a Participant under the Plan shall be conditioned upon
execution of a general release of claims in favor of the Company in a form
satisfactory to the Company’s counsel.
 
(b)           Terminations Which Do Not Give Rise to Severance Benefits.  If a
Participant’s employment is terminated: (i) by an Employer for Cause; (ii) due
to the Participant’s death or Disability; or (iii) by the Participant other than
for Good Reason, the Participant shall not be entitled to the Severance Benefits
under the Plan, regardless of the occurrence of a Change in Control.
 
6.2           Severance Benefits.
 
(a)           In General.  If a Participant’s employment is terminated in
circumstances entitling him or her to Severance Benefits as provided in Section
6.1(a), the Company shall pay such Participant (or in the event of a
Participant’s death following entitlement to Severance Benefits, his or her
Beneficiary), an amount equal to three times for Tier 1 Participants and two
times for Tier 2 Participants, the sum of the Participant’s: (i) Required Base
Salary; and (ii) Annual Bonus.  In addition, Participant shall receive an amount
equal to the product of the Participant’s: (x) Annual Bonus; and (ii) a
fraction, the numerator of which is the number of days in the fiscal year
through the Date of Termination and the denominator of which is 365, if such
termination occurs in a fiscal year other than the fiscal year of the Change in
Control.  All such payments shall be made in a lump sum in cash within 10 days
after the Date of Termination, but in no event later than the following March
15.  Regardless of termination, a Participant shall receive an amount equal to
the Participant’s Annual Bonus within 10 days after the Change in Control Date.
 
 
E-17

--------------------------------------------------------------------------------

 
 
(b)           Payment shall be made in a lump sum in cash.
 
(c)           Welfare Benefits; Retirement Plans; Perquisites.  In addition, a
Participant entitled to Severance Benefits pursuant to Section 6.1(a) will
continue to be provided with health insurance, life insurance, long-term care
insurance and long-term disability benefits comparable to the benefits provided
to the Participant immediately prior to the Date of Termination, or if more
favorable to the Participant, the Change in Control, for the duration of the
Severance Period, with no increase in the Employee’s contribution rate on the
Date of Termination (without giving effect to any rate increase after the Change
in Control which constitutes or may constitute Good Reason); provided that if
the Participant is precluded from continuing his or her participation in any
applicable plan, program, or arrangement, the Participant shall be provided with
the after-tax cost of continuation of such coverage, including premiums under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, (“COBRA
Premiums”), for the Participant with respect to the benefits provided under such
plan, program, or arrangement, paid as a lump sum payment within 10 days after
Termination, but in no event later than the following March 15.  Any benefits so
provided shall not be considered a continuation of coverage as provided under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.  A
Participant entitled to Severance Benefits pursuant to Section 6.1(a) shall also
receive a lump sum payment in cash within 10 days after the Change in Control
but in no event later than the following March 15, equal to the Employer
contributions that would have been made on the Participant’s behalf pursuant to
the Company’s qualified and non-qualified defined contribution retirement plans,
assuming continued participation on the same basis as immediately prior to the
Date of Termination, or if more favorable to the Participant, the Change in
Control, which the Participant would have received if the Participant’s
employment had continued during the Severance Period, assuming that the
Participant’s compensation for each year during such period is as in effect
immediately prior to the Date of Termination, or if more favorable to the
Participant, the Change in Control, and that the Employer contributions are
determined pursuant to the applicable plans as in effect immediately prior to
the Date of Termination, or if more favorable to the Participant, the Change in
Control.  A Participant entitled to Severance Benefits pursuant to Section
6.1(a) will continue to be provided with perquisites comparable to those
provided to the Participant immediately prior to the Date of Termination, or if
more favorable to the Participant, the Change in Control, for the duration of
the Severance Period.  Such perquisites shall be paid in a lump sum within 10
days of Termination, but in no event later than the following March 15.  If the
Participant becomes reemployed with another employer and is eligible to receive
health insurance, life insurance, long-term care insurance or long-term
disability coverage under another employer-provided plan (regardless of whether
the Participant elects such coverage), the health insurance, life insurance, and
long-term disability benefits provided pursuant to this section shall be
secondary to those provided under such other plan during the applicable period
of eligibility.   Long-term care insurance vests by its terms upon a Change in
Control.
 
(d)           Equity Vesting.  In the event of a Change in Control (whether or
not a Participant’s employment terminates): (i) any unvested portions of stock
awards or options granted under the Company’s equity-based plans shall become
fully vested upon the Change in Control; and (ii) any shares then unallocated
under the Company’s equity-based plans shall then be allocated and distributed
to such plan’s participants by the Compensation/Incentive Committee of the
Company’s Board of Directors upon the Change in Control.
 
(e)           Outplacement.  A Participant entitled to Severance Benefits under
Section 6.1(a) shall be entitled to receive outplacement assistance at an agency
of his or her choice, in an amount not to exceed $25,000.00
 
6.3           Certain Additional Payments by the Company.
 
(a)                              In the event that any payment or benefit to the
Participant or for the Participant’s benefit paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise in connection
with, or arising out of, the Participant’s employment with an Employer or a
change in ownership or effective control of the Company or of a substantial
portion of its assets (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code or any tax imposed by Section 409A of the Code, or
any interest or penalties are incurred by the Participant with respect to such
tax (such tax, together with any such interest and penalties, are hereinafter
collectively referred to herein as the “Excise Tax”), then the Participant will
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Participant of all taxes (including any income,
payroll, interest or penalties imposed with respect to such taxes and the Excise
Tax, other than interest and penalties imposed by reason of the Participant’s
failure to file timely a tax return or pay taxes shown due on the Participant’s
return, and including any Excise Tax imposed upon the Gross-Up Payment), the
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
 
 
E-18

--------------------------------------------------------------------------------

 
 
(b)                               An initial determination as to whether a
Gross-Up Payment is required pursuant to this Plan and the amount of such
Gross-Up Payment will be made at the Company’s expense by an accounting firm of
recognized national standing selected by the Company (the “Accounting Firm”).
The Accounting Firm will provide its determination (the “Determination”),
together with detailed supporting calculations and documentation, to the Company
and the Participant within five days of the Date of Termination, if applicable,
or such other time as requested by the Company or by the Participant (provided
the Participant reasonably believes that any of the Payments may be subject to
the Excise Tax). If the Accounting Firm determines that no Excise Tax is payable
by the Participant with respect to a Payment or Payments, it will furnish the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to any such Payment or Payments. Within
10 days of the delivery of the Determination to the Participant, the Participant
will have the right to dispute the Determination (the “Dispute”). The Gross-Up
Payment, if any, as determined pursuant to this Section 6.3(b) will be paid by
the Company to the Participant within 5 days of the receipt of the
Determination. The existence of the Dispute will not in any way affect the
Participant’s right to receive the Gross-Up Payment in accordance with the
Determination. If there is no Dispute, the Determination will be binding, final
and conclusive upon the Company and the Participant, subject to the application
of Section 6.3(c).
 
(c)                              As a result of uncertainty in the application
of Sections 280G, 409A, and 4999 of the Code, it is possible that a Gross-Up
Payment (or a portion thereof) will be paid which should not be paid (an “Excess
Payment”) or that a Gross-Up Payment (or a portion thereof) which should be paid
will not be paid (an “Underpayment”). An Underpayment will be deemed to have
occurred (i) upon notice (formal or informal) to the Participant from any
governmental taxing authority that the Participant’s tax liability (whether in
respect of the Participant’s current taxable year or in respect of any prior
taxable year) may be increased by reason of the imposition of the Excise Tax on
a Payment or Payments with respect to which the Company has failed to make a
sufficient Gross-Up Payment, (ii) upon a determination by a court, (iii) by
reason of a determination by the Company (which will include the position taken
by the Company on its federal income tax return) or (iv) upon the resolution of
the Dispute to the Participant’s satisfaction. If an Underpayment occurs, the
Participant will promptly notify the Company and the Company will promptly, but
in any event at least 5 days prior to the date on which the applicable
government taxing authority has requested payment, pay to the Participant an
additional Gross-Up Payment equal to the amount of the Underpayment plus any
interest and penalties (other than interest and penalties imposed by reason of
the Participant’s failure to file timely a tax return or pay taxes shown due on
the Participant’s return) imposed on the Underpayment. An Excess Payment will be
deemed to have occurred upon a Final Determination (as hereinafter defined) that
the Excise Tax will not be imposed upon a Payment or Payments (or portion
thereof) with respect to which the Participant had previously received a
Gross-Up Payment. A “Final Determination” will be deemed to have occurred when
the Participant has received from the applicable government taxing authority a
refund of taxes or other reduction in the Participant’s tax liability by reason
of the Excise Payment and upon either (x) the date a determination is made by,
or an agreement is entered into with, the applicable governmental taxing
authority which finally and conclusively binds the Participant and such taxing
authority, or in the event that a claim is brought before a court of competent
jurisdiction, the date upon which a final determination has been made by such
court and either all appeals have been taken and finally resolved or the time
for all appeals has expired or (y) the statute of limitations with respect to
the Participant’s applicable tax return has expired. If an Excess Payment is
determined to have been made, the Participant will pay to the Company (but not
less than 10 days after the determination of such Excess Payment and written
notice has been delivered to the Participant) the amount of the Excess Payment
plus interest at an annual rate equal to the Applicable Federal Rate provided
for in Section 1274(d) of the Code from the date the Gross-Up Payment (to which
the Excess Payment relates) was paid to the Participant until the date of
repayment to the Company. The Participant will use reasonable cooperative
efforts at the request of the Company to assist in the determination of the
amount of any Excess Payment or Underpayment made to the Participant pursuant to
this Plan.
 
(d)                              All Payments are intended by Company and
Participant to meet the requirements of Section 409A of the Code.
 
 
E-19

--------------------------------------------------------------------------------

 
 
6.4           Other Benefits Payable.  The Severance Benefits provided pursuant
to Section 6.2 above shall be provided in addition to, and not in lieu of, all
other accrued or vested or earned but deferred compensation, rights, stock
options, or other benefits which may be owed to a Participant by an Employer,
with the exception of payments to be made under (a) the Chemed Corporation
Senior Executive Severance Policy and (b) employment agreements for Tier 1
Participants.
 
6.5           Payment Obligations Absolute.  The obligations of the Company to
pay the Severance Benefits described in Section 6.2 shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense, or other right which
the Company or any Affiliate may have against any Participant.  In no event
shall a Participant be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to a Participant under any of
the provisions of this Plan, nor shall the amount of any payment hereunder be
reduced by any compensation earned by a Participant as a result of employment by
another employer, except with respect to the welfare benefits as provided under
Section 6.2(c).
 
 
ARTICLE VII
SUCCESSOR TO COMPANY
 
This Plan shall bind any successor of the Company, its assets, or its businesses
(whether direct or indirect, by purchase, merger, consolidation, or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.  In the case of any
transaction in which a successor would not, by the foregoing provision or by
operation of law, be bound by this Plan, the Company shall require such
successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.  The term “Company,” as used in this Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by this Plan.
 
 
ARTICLE VIII
AMENDMENT, AND TERMINATION
 
8.1           Amendment and Termination.  The Plan may be terminated or amended
in any respect by resolution adopted by a majority of the Administrative
Committee, unless a Change in Control has previously occurred.  However, after
the Administrative Committee has knowledge of a transaction or event that, if
consummated, would constitute a Change in Control, this Plan may not be
terminated or amended in any manner which would adversely affect the rights or
potential rights of Participants, unless and until the Administrative Committee
has determined that such potential Change in Control has been abandoned and will
not be consummated, and the Administrative Committee does not have knowledge of
another transaction or event that, if consummated, would constitute a Change in
Control.  If a Change in Control occurs, the Plan shall no longer be subject to
amendment or termination in any respect which adversely affects the rights of
Participants.
 
8.2           Form of Amendment.  The form of any amendment or termination of
the Plan shall be a written instrument signed by a duly authorized officer or
officers of the Company, certifying that the amendment or termination has been
approved by the Administrative Committee.  An amendment of the Plan in
accordance with the terms hereof shall automatically effect a corresponding
amendment to all Participants’ rights hereunder.  A termination of the Plan,
subject to the terms hereof, shall automatically effect a termination of all
Participants’ rights and benefits hereunder.
 
 
ARTICLE IX
MISCELLANEOUS
 
9.1           Legal Fees and Expenses, Arbitration.  Each party shall pay their
own legal fees incurred in connection with any enforcement of rights under this
Plan.  Disputes arising under this Plan shall be subject to arbitration
according to the rules of the American Arbitration Association.  The Company and
Participant shall share equally any third party costs of such arbitration.
 
 
E-20

--------------------------------------------------------------------------------

 
 
9.2           Employment Status.  This Plan does not constitute a contract of
employment or impose on a Participant’s Employer any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies or those of its Affiliates
regarding termination of employment.
 
9.3           Validity and Severability.  The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
9.4           Waiver.  The Company’s or a Participant’s failure to insist upon
strict compliance with any provision of this Plan or the failure to assert any
right the Company or a Participant may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Plan.
 
9.5           Governing Law.  The validity, interpretation, construction, and
performance of the Plan shall in all respects be governed by the laws of the
State of Ohio, without reference to its principles of conflict of law.
 
9.6           Claims Procedure.  If an Employee or former Employee makes a
written request alleging a right to receive benefits under the Plan or alleging
a right to receive an adjustment in benefits being paid under the Plan, the
Company shall treat it as a claim for benefits.  All claims for Severance
Benefits under the Plan shall be sent to the Legal Department of the Company and
must be received within 30 days after the Date of Termination.  If the Company
determines that any individual who has claimed a right to receive Severance
Benefits under the Plan is not entitled to receive all or any part of the
benefits claimed, it will inform the claimant in writing of its determination
and the reasons therefor in terms calculated to be understood by the
claimant.  The notice will be sent within 30 days of the written request, unless
the Company determines additional time, not exceeding 45 days, is needed.  The
notice shall make specific reference to the pertinent Plan provisions on which
the denial is based, and describe any additional material or information that is
necessary.  Such notice shall, in addition, inform the claimant what procedure
the claimant should follow to take advantage of the review procedures set forth
below in the event the claimant desires to contest the denial of the claim.  The
claimant may, within 90 days thereafter, submit in writing to the Company a
notice that the claimant contests the denial of his or her claim by the Company
and desires a further review.  The Company shall, within 30 days thereafter,
review the claim and authorize the claimant to appear personally and review
pertinent documents and submit issues and comments relating to the claim to the
persons responsible for making the determination on behalf of the Company.  The
Company will render its final decision with specific reasons therefor in writing
and will transmit it to the claimant within 30 days of the written request for
review, unless the Company determines additional time, not exceeding 45 days, is
needed, and so notifies the Participant.  If the Company fails to respond to a
claim filed in accordance with the foregoing within 30 days or any such extended
period, the Company shall be deemed to have denied the claim.
 
9.7           Indemnification of Administrative Committee.  No member or agent
of the Administrative Committee shall be personally liable for any action,
determination, or interpretation made with respect to the Plan, and each member
of the Administrative Committee shall be indemnified by the Company to the
fullest extent permitted by applicable law and the governing instruments of the
Company.
 
9.8           Unfunded Plan Status.  This Plan is intended to be an unfunded
plan.  All payments pursuant to the Plan shall be made from the general funds of
the Company, and no special or separate fund shall be established or other
segregation of assets made to assure payment.  No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan.  Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan.
 
9.9           Tax Withholding.  Any payment provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state, local, or
foreign law.
 
9.10           Nonalienation of Benefits.  Except as otherwise specifically
provided herein, amounts payable under the Plan shall not be subject to any
manner of anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution, or levy of any kind, either
voluntary or involuntary, including any liability which is for alimony or other
payments for the support of a spouse or former spouse, or for any other relative
of a Participant, prior to actually being received by the person entitled to
payment under the terms of the Plan.  Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge, garnish, execute, or levy upon,
otherwise dispose of any right to amounts payable hereunder, shall be null and
void.
 
 
E-21

--------------------------------------------------------------------------------

 
 
9.11           Facility of Payment.
 
(a)           If a Participant is declared an incompetent, and a conservator,
guardian, or other person legally charged with his or her care has been
appointed, any Severance Benefits to which such Participant is entitled may be
paid to such conservator, guardian, or other person legally charged with his or
her care;


(b)           If a Participant is declared an incompetent and a conservator,
guardian, or other person charged with his or her care has not been appointed,
the Administrative Committee may: (i) require the appointment of a conservator
or guardian; (ii) distribute any Severance Benefits to which such Participant is
entitled to his or her spouse, with respect to a Participant who is married, or
to such other relative of an unmarried Participant for the benefit of such
Participant; or (iii) distribute any Severance Benefits to which such
Participant is entitled directly to or for the benefit of such Participant.


 
9.12           Gender and Number.  Except when the context indicates to the
contrary, when used herein masculine terms shall be deemed to include the
feminine, and the plural shall be deemed to include the singular.
 
9.13           Headings. The headings of Articles and Sections are included
solely for
 
convenience of reference and are not to be used in the interpretation of the
provisions of the Plan.
 
9.14           Equity-Based Plans.  No provision hereunder is intended to
restrict acceleration of any interests granted under equity-based plans of the
Company, in accordance with the terms of said plans.


 
E-22

--------------------------------------------------------------------------------

 


Appendix A to Chemed Corporation
Change in Control Severance Plan
Participant Designation

--------------------------------------------------------------------------------


 Tier 1


1.  K. J. McNamara


2.  D. P. Williams


3.  T. S. O’Toole




Tier 2


4.  T. C. Hutton
 
5.  N. C. Dallob


6.  A. V. Tucker


7.  T. J. Reilly


8.  L. A. Dittman


9.  S. S. Lee


10.  R. L. Arquilla


11.  G. H. Sander


12.  R. P. Goldschmidt


13.  D. Lawe


14.  P. Pettit


15.  D. A. Wester
 
 
E-23